Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
              For clarity and accuracy (MPEP 1503.01.11), figure descriptions should be amended to read: 
--Figure 1 is an environmental side perspective view of a Bottle Attachment showing our new design;--
--Figure 2 is a first environmental side view thereof;--
--Figure 3 is a second environmental side view thereof;--
--Figure 4 is an environmental rear view thereof;--
--Figure 5 is a front view thereof with the carry loop portion removed for ease of illustration;--
--Figure 6 is a top view thereof;--
--Figure 7 is a perspective view thereof;--
--Figure 8 is another perspective view thereof;--
--Figure 9 is an exploded view thereof.—

The following statement must be used to describe the broken lines on the drawings (MPEP § 1503.02, subsection III):

-- The broken lines in the drawings depict environmental subject matter only and form no part of the claimed design. –

The above statement should be inserted in the specification preceding the claim.


Claim Rejections - 35 USC § 112
                     
              The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

              The claim is indefinite and nonenabling because it is not completely clear what is being claimed. 
Fig. 1 is inconsistent with Figs. 2, 3, 7-9 which leaves questions about the exact design of the carry loop. Fig. 1 shows a clear seal on the carry loop while Figs. 2, 3, 7-9 show no corresponding seal. 



    PNG
    media_image1.png
    539
    559
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    354
    541
    media_image2.png
    Greyscale
[AltContent: arrow]










             Fig. 7 is inconsistent with the rest of the figures which leaves questions about the exact shape of the holes on each end of the carry loop. Fig. 7 shows a round upper hole while the rest of the figures show a more triangular shaped upper hole. It is not possible to determine the exact shape of the hole.

    PNG
    media_image2.png
    354
    541
    media_image2.png
    Greyscale

    PNG
    media_image5.png
    444
    598
    media_image5.png
    Greyscale
[AltContent: arrow][AltContent: arrow]
 


















              In order to overcome this rejection, the drawings must be amended to show the design consistently among all figures. Clarity and consistency are required.

               The necessity for good drawings in a design patent application cannot be overemphasized.  As the drawing constitutes the whole disclosure of the design, it is of utmost importance that it be so well executed both as to clarity of showing and completeness, that nothing regarding the design sought to be patented is left to conjecture.  An insufficient drawing may be fatal to validity (35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph). Moreover, an insufficient drawing may have a negative effect with respect to the effective filing date of a continuing application.

                 If preparing new drawings in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121. 

               Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as "amended."  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  The replacement sheet(s) should be labeled "Replacement Sheet" in the page header (see 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  The corrected drawings must not contain new matter (35 U.S.C. 132; 37 CFR 1.121).

               In summary, the claim stands rejected under 35 USC §112 (a) and (b). 
               The references are cited as the most pertinent art found and are not applied.
               
               Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Liang whose telephone number is 571-270-0229.  The examiner can normally be reached on Monday to Thursday from 8:30- 5:00.  The examiner can also be reached on alternate Fridays. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

                If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Eric Goodman, can be reached on (571)272-4734. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/JAE LIANG/
Primary Examiner, Art Unit 2919